Case 3:17-cv-03226-MAS-DEA Document 60-5 Filed 09/30/19 Page 1 of 1 PagelD: 1941

Danielle Sinowitz

From: Robert Craig Hubbard [chubbard@att.net]
Sent: Monday, September 11, 2017 8:34 AM
To: councilmanbressi@jacksontwpnj.net; jic@gm-law.net; hschlegel@jacksontwpnj.net;

councilmannixon@jacksontwpnj.net; councilmanmartin@jacksontwpnj.net;
councilmancalogero@jacksontwprj.net; annieup@jacksontwprj.net;
mikereina@jacksontwpnj.net; administrator@jacksontwpnj.net; kpieslak@jacksontwpnj.net
Subject: EVIDENCE - Signs in violation
Attachments: sign_1.jog; sign_2.jpg; sign_3.jpg; sign_4.jpg

Dear Mike and Council Members,

On Sunday, 9/10/2017, | was driving in the eastern part of Jackson and couldn't miss the blatant
violations of our Ordinance No. 20-17

| am attaching pictures that | took of signs that were installed in violation of our ordinance. The
pictures contain the locations of these signs. In my opinion this is a prime example of very bad things
to come to Jackson if we don't quickly put an end to it.

We need to adopt, and ENFORCE, an airtight ordinance that will ban the installation of such signs,
basketball hoops and eruvs of all types. Lakewood looks like a spider web has be dropped on it and |
certainly don't want to see it happen to our wonderful town.

| am 100% behind the strengthening and rigorous enforcement of Ordinance 20-17. | strongly
encourage you folks to unanimously adopt this ordinance and send a strong message that Jackson
will be actively looking for these violations and will be quickly removing any items that are violating
the ordinance. As I've seen expressed so often recently - "Equal treatment for all, special treatment

for none."

Regards,
Robert Craig Hubbard
6 Seminole Ct
Jackson, NJ 08527

OBY 13358
